 Case 18-10721-elf         Doc 47      Filed 01/04/19 Entered 01/04/19 19:59:46                 Desc Main
                                       Document      Page 1 of 2
                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Dessia Cruz
                                 Debtor(s)                                          CHAPTER 13

PENNSYLVANIA HOUSING FINANCE AGENCY
                      Movant
          vs.
                                                                                   NO. 18-10721 elf
Dessia Cruz
                                 Debtor(s)

William C. Miller Esq.
                                 Trustee
                                                                              11 U.S.C. Section 362

                MOTION OF PENNSYLVANIA HOUSING FINANCE AGENCY
                     FOR RELIEF FROM THE AUTOMATIC STAY
                               UNDER SECTION 362

         1.       Movant is PENNSYLVANIA HOUSING FINANCE AGENCY.

         2.       Debtor(s) is the owner(s) of the premises 1621 Wakeling Street, Philadelphia, PA 19124,

 hereinafter referred to as the mortgaged premises.

         3.       Movant is the holder of a mortgage, original principal amount of $74,890.00 on the

 mortgaged premises that was executed on November 29, 2010. Said mortgage was recorded on December 2,

 2010 in Document ID 52288652. The Mortgage was subsequently assigned to Movant by way of Assignment

 of Mortgage recorded on December 3, 2010, in Document ID 52288882 in Philadelphia County.

         4.       William C. Miller Esq., is the Trustee appointed by the Court.

         5.       The commencement and/or continuation of the mortgage foreclosure proceedings by reason

 of non-payment of monthly mortgage payments were stayed by the filing of a Chapter 13 Petition in

 Bankruptcy by the Debtor(s).

         6.       Debtor(s) has failed to make the monthly post-petition mortgage payments in the amount of

 $483.00 with monthly late charges at $12.90 for the months of June 2018 through November 2018 with less

 of a suspense balance of $190.35.

         7.       In addition to the other amounts due to Movant reflected in this Motion, as of the date

 hereof, in connection with seeking the relief requested in this Motion, Movant has also incurred $850.00 in

 legal fees and $181.00 in legal costs. Movant reserves all rights to seek an award or allowance of such fees
Case 18-10721-elf            Doc 47       Filed 01/04/19 Entered 01/04/19 19:59:46               Desc Main
                                          Document      Page 2 of 2
and expenses in accordance with applicable loan documents and related agreements, the Bankruptcy Code

and otherwise applicable law.

        8.         The total amount necessary to reinstate the loan post-petition is $2,646.30 (plus attorney’s

fees & costs).

        9.       Movant is entitled to relief from stay for cause.

        10.        This motion and the averments contained therein do not constitute a waiver by Movant of

its right to seek reimbursement of any amounts not included in this motion, including fees and costs, due

under the terms of the mortgage and applicable law.

        WHEREFORE, Movant prays that an Order be entered modifying the Stay and permitting Movant to

proceed with its mortgage foreclosure on the mortgaged premises, and to allow the Sheriff's Grantee to take

any legal action to enforce its right to possession of the mortgage premises. Further, Movant prays that an

Order be entered awarding Movant the costs of this suit, reasonable attorney's fees in accordance with the

mortgage document and current law together with interest.


                                                            /s/Kevin G. McDonald, Esquire
                                                            Kevin G. McDonald, Esquire
                                                            Rebecca A. Solarz, Esquire
                                                            KML Law Group, P.C.
                                                            701 Market Street, Suite 5000
                                                            Philadelphia, PA 19106-1532
                                                            Phone: (215) 627-1322 Fax: (215) 627-7734
                                                            Attorneys for Movant/Applicant
